Title: To Benjamin Franklin from Francis Bernard, 14 November 1763
From: Bernard, Francis
To: Franklin, Benjamin


Sir
Castle William Novr. 14. 1763
A fortnight ago I took the Liberty to trouble you with a request that you would procure for My Son at Alexandria credit to return to Philadelphia, and a passage from thence to Boston. I have just now received a Letter from him at Alexandria at Mr. Sebastian, A Tavern Keeper there. Altho’ I hope, before this Comes to your hand, that my Son will be considerably advanced in his return home; yet that nothing may be wanted to accelerate it, I have thought fit to trouble you with the enclosed. If he is passed Philadelphia when you receive it, you will please to burn it. I am Sir
F B
Benjm. Franklin Esqr.
